Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 1 of 15




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 20-cv-21368-BLOOM/Louis

  ADRIANO JIMENEZ,
  as Personal Representative of the
  Estate of Marisela Fernandez,

            Plaintiff,

  v.

  UNITED STATES OF AMERICA,

        Defendant.
  ________________________________/

                         ORDER ON MOTION FOR SUMMARY JUDGMENT

            THIS CAUSE is before the Court upon Defendant United States of America’s (“USA” or

  “Defendant”) Motion for Summary Judgment, ECF No. [35] (“Motion”). Plaintiff Adriano

  Jimenez (“Plaintiff”), as Personal Representative of the Estate of Marisela Fernandez

  (“Fernandez”), filed a response, ECF Nos. [41], [42] (“Response”), to which Defendant filed a

  reply, ECF No. [46] (“Reply”). The Court has carefully considered the Motion, all opposing and

  supporting submissions, including the Response and Reply, the record in this case, the applicable

  law, and is otherwise fully advised. For the reasons that follow, the Motion is granted.

       I.       BACKGROUND AND MATERIAL FACTS 1

            On March 30, 2020, Plaintiff sued Defendant USA under the Federal Tort Claims Act

  (“FTCA”), 28 U.S.C. §§ 2671, et seq., following his wife Fernandez’s death due to the negligence


  1
    With regard to the instant Motion, Defendant has filed its Statement of Undisputed Facts, ECF No. [34],
  (“Defendant’s SMF”), and a Memorandum of Law in Support, ECF No. [35]. Plaintiff filed a Response,
  ECF No. [42], and Memorandum of Law in Support, ECF No. [41], together with his Statement of Facts,
  ECF No. [43] (“Plaintiff’s SMF Response”). Finally, Defendant filed a Reply in support of its Motion, ECF
  No. [46], and a Reply Statement of Material Facts, ECF No. [45] (“Defendant’s SMF Reply”). The Court
  notes that neither Defendant nor Plaintiff have complied with the Local Rules or the procedures set forth in
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 2 of 15

                                                               Case No. 20-cv-21368-BLOOM/Louis


  of the Department of Veterans Affairs Medical Center (“VA”) in Miami. ECF No. [1]

  (“Complaint”). The Complaint alleges that Fernandez, who suffered from amyotrophic lateral

  sclerosis (“ALS”), was admitted to the VA in August, 2017 with an acute decline in dysphagia and

  underwent surgery for the placement of a percutaneous gastro-jejunostomy tube (“PGJ”). Id. ¶¶ 9-

  10. After the surgery, Fernandez needed to use the restroom and the hospital staff used a Hoyer

  lift to move her. Id. ¶ 11. Fernandez suffered from uncontrolled pain as a result. Id. Shortly

  thereafter, Fernandez’s condition began to decline, and she underwent diagnostic testing that

  revealed free abdominal air, a significantly collapsed stomach, and a small to moderate amount of

  fluid in the dependent portions of the pelvis. Id. ¶¶ 13-14. At 2:41 a.m. on the morning after her

  initial surgery, the PGJ was removed because it had dislocated and there was marked chemical

  peritonitis with fluid. Id. ¶ 15. The next day, Fernandez became bradycardic and nonresponsive,

  and was pronounced dead. Id. ¶ 17. Fernandez’s autopsy revealed that she died of complications

  of sepsis with septic shock with acute aspiration pneumonia due to complications of severe acute

  peritonitis due to the dislodged PGJ tube placed for severe dysphagia as a result of ALS. Id. ¶ 18.

          Based on these allegations, the Complaint asserts one count of negligence against the USA

  as a result of the following:

         i.   failing to properly place the PGJ tube and secure it upon placement;

       ii.    failing to use proper and recommended medical protocols for lifting and/or moving a
              patient in or out of bed utilizing a Hoyer lift or other device when the patient has a PGJ
              tube and/or other abdominal intervention;

       iii.   failing to properly respond and communicate the significance of Fernandez’s reports
              of pain in a timely manner;

       iv.    failing to stop feedings in a timely manner upon reports of pain in the area where the
              PGJ tube was placed;


  the Court’s Scheduling Order with respect to motions for summary judgment. See ECF No. [14]; S.D. Fla.
  L.R. 56.1.


                                                    2
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 3 of 15

                                                                  Case No. 20-cv-21368-BLOOM/Louis


        v.      failing to properly address issues associated with extensive peritonitis when
                laparoscopically examining and removing the PGJ tube, including but not limited to
                converting the procedure to an open and ensuring the area was properly irrigated and
                the peritonitis addressed;

       vi.      failing to ensure proper follow-up and monitoring post-removal of the PGJ tube; and

      vii.      deviations form the acceptable standard of care by the nursing staff and/or physicians
                and/or employees of Defendant causing Fernandez to become septic and causing
                pervasive peritonitis and ultimately death.

  Id. ¶ 21.

             Defendant filed an answer and denied the allegations of negligence and causation. See ECF

  No. [8]. The Court entered its Scheduling Order, setting January 26, 2021, as the deadline for the

  parties to disclose experts and exchange expert witness summaries or reports. ECF No. [14] at 2.

  Defendant timely disclosed three experts and provided Plaintiff its expert reports. Defendant’s

  SMF ¶ 9. 2 On January 26, 2021, the expert disclosure deadline, Plaintiff filed a Motion to Extend

  Deadline for Plaintiff’s Expert Disclosures, ECF No. [24], which the Court denied for failure to

  comply with the pre-filing conference requirement in Local Rule 7.1(a)(3), see ECF No. [26]. Also

  on January 26, 2021, Plaintiff filed a Notice of Disclosing Expert Witnesses, ECF No. [25]

  (“Notice”), in which Plaintiff listed two experts, Dr. Eroston A. Price, the doctor who performed

  Fernandez’s autopsy and who Plaintiff expects to offer opinions as to causation, and Dr. Steven

  Lee-Kong, who Plaintiff expects to offer opinions as to the standard of care for hospital staff and

  the doctor who performed Fernandez’s surgeries. 3



  2
   Where a fact is undisputed by the opposing party, the Court cites only to the originating Statement of
  Facts.
  3
   With respect to Dr. Lee-Kong, the Notice attaches a copy of his curriculum vitae (“CV”), and states that
  “[t]he doctor’s report is incoming and will be provided upon receipt.” ECF No. [25] at 2. Defendant
  contends that Plaintiff provided Defendant with the CV of a potential expert, but no expert report,
  Defendant’s SMF ¶ 10, but Plaintiff’s expert disclosure was filed on January 26, 2021, the expert disclosure
  deadline. Surprisingly, Plaintiff has simply admitted the timeline as set out by Defendant, even though the


                                                       3
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 4 of 15

                                                                 Case No. 20-cv-21368-BLOOM/Louis


            According to the Scheduling Order, the deadline for the parties to exchange rebuttal expert

  witness summaries or reports was February 9, 2021. ECF No. [14] at 2. Plaintiff did not offer any

  rebuttal to Defendant’s experts. Defendant’s SMF ¶ 12. The deadline for all discovery, including

  expert discovery, was February 23, 2021. ECF No. [14] at 2. Plaintiff did not seek extensions of

  any other deadlines in the Scheduling Order. Defendant’s SMF ¶ 12. On March 8, 2021, Plaintiff

  received and sent Dr. Lee-Kong’s summary of opinion to Defendant, Plaintiff’s SMF ¶ 16, almost

  two weeks after the close of discovery in this case, and forty-one (41) days after the expert

  disclosure deadline.

      II.       LEGAL STANDARD

            A court may grant a motion for summary judgment “if the movant shows that there is no

  genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

  Fed. R. Civ. P. 56(a). The parties may support their positions by citations to materials in the record,

  including, among other things, depositions, documents, affidavits, or declarations. See Fed. R. Civ.

  P. 56(c). An issue is genuine if “a reasonable trier of fact could return judgment for the non-moving

  party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir. 2008)

  (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it

  “might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477 U.S.

  at 247-48).

            A court views the facts in the light most favorable to the non-moving party, draws “all

  reasonable inferences in favor of the nonmovant and may not weigh evidence or make credibility

  determinations, which ‘are jury functions, not those of a judge.’” Lewis v. City of Union City, Ga.,



  record reflects that Plaintiff’s expert-related filings were made on January 26, 2021 and not January 27,
  2021.



                                                     4
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 5 of 15

                                                               Case No. 20-cv-21368-BLOOM/Louis


  934 F.3d 1169, 1179 (11th Cir. 2019) (quoting Feliciano v. City of Mia. Beach, 707 F.3d 1244,

  1252 (11th Cir. 2013)); see also Crocker v. Beatty, 886 F.3d 1132, 1134 (11th Cir. 2018) (“[W]e

  accept [the non-movant’s] version of the facts as true and draw all reasonable inferences in the

  light most favorable to him as the non-movant.”). “The mere existence of a scintilla of evidence

  in support of the [non-moving party’s] position will be insufficient; there must be evidence on

  which a jury could reasonably find for the [non-moving party].” Anderson, 477 U.S. at 252. “If

  more than one inference could be construed from the facts by a reasonable fact finder, and that

  inference introduces a genuine issue of material fact, then the district court should not grant

  summary judgment.” Bannum, Inc. v. City of Fort Lauderdale, 901 F.2d 989, 996 (11th Cir. 1990).

  The Court does not weigh conflicting evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130,

  1140 (11th Cir. 2007) (quoting Carlin Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352,

  1356 (11th Cir. 1986)).

         Initially, the moving party bears the “responsibility of informing the . . . court of the basis

  for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

  interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

  317, 323 (1986); see also Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). If a movant

  satisfies this burden, “the nonmoving party ‘must do more than simply show that there is some

  metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., LLC, 327 F. App’x 819,

  825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

  586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing on each essential

  element of the case for which he has the burden of proof.’” Id. (quoting Celotex Corp., 477 U.S.

  at 322). The non-moving party must produce evidence, going beyond the pleadings, and by its own




                                                   5
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 6 of 15

                                                              Case No. 20-cv-21368-BLOOM/Louis


  affidavits, or by depositions, answers to interrogatories, and admissions on file, designating

  specific facts to suggest that a reasonable jury could find in the non-moving party’s favor. Shiver,

  549 F.3d at 1343. Yet, even where a non-movant neglects to submit any alleged material facts in

  dispute, a court must still be satisfied that the evidence in the record supports the uncontroverted

  material facts proposed by the movant before granting summary judgment. Reese v. Herbert, 527

  F.3d 1253, 1268-69, 1272 (11th Cir. 2008); United States v. One Piece of Real Prop. Located at

  5800 S.W. 74th Ave., Mia., Fla., 363 F.3d 1099, 1103 n.6 (11th Cir. 2004). Indeed, even “where

  the parties agree on the basic facts, but disagree about the factual inferences that should be drawn

  from those facts,” summary judgment may be inappropriate. Warrior Tombigbee Transp. Co., Inc.

  v. M/V Nan Fung, 695 F.2d 1294, 1296 (11th Cir. 1983).

         In resolving the issues presented under Rule 56, “the court may not weigh conflicting

  evidence to resolve disputed factual issues; if a genuine dispute is found, summary judgment must

  be denied.” Carlin Commc’n, Inc., 802 F.2d at 1356. Moreover, summary judgment is

  inappropriate where the Court would be required to weigh conflicting renditions of material fact

  or determine witness credibility. See Hairston v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th

  Cir. 1993); see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (“It is

  not the court’s role to weigh conflicting evidence or to make credibility determinations; the non-

  movant’s evidence is to be accepted for purposes of summary judgment.”); Strickland v. Norfolk

  S. Ry. Co., 692 F.3d 1151, 1154 (11th Cir. 2012) (“Credibility determinations, the weighing of the

  evidence, and the drawing of legitimate inferences from the facts are jury functions, not those of a

  judge, whether he [or she] is ruling on a motion for summary judgment or for a directed verdict.”

  (quoting Anderson, 477 U.S. at 255)); see also Ramirez v. Nicholas, No. 13-60820-CIV, 2013 WL

  5596114, at *4 (S.D. Fla. Oct. 11, 2013) (“The Court may not make the credibility determinations




                                                   6
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 7 of 15

                                                                 Case No. 20-cv-21368-BLOOM/Louis


  needed to resolve this conflict; only the jury may do so.”).

     III.      DISCUSSION

            In the Motion, Defendant argues that it is entitled to summary judgment because Plaintiff

  has failed to timely produce an expert report concerning the applicable standard of care. Plaintiff

  responds that, at the time of filing the Motion, he had not yet received Dr. Lee-Kong’s summary

  report. He also argues that the failure to timely provide the report was a result of excusable neglect

  related to certain COVID-19 related office absences and communication problems with Dr. Lee-

  Kong. Plaintiff contends that Defendant should not suffer any prejudice or additional costs by the

  delay, since standard of care opinions regarding the movement of Fernandez in the course of a

  Hoyer lift transport are operative facts understood since the onset of litigation. As such, Plaintiff

  argues that Defendant’s Motion is due to be denied.

            “The United States is immune from suit unless it consents to be sued.” Cranford v. United

  States, 466 F.3d 955, 957-58 (11th Cir. 2006) (citing United States v. Sherwood, 312 U.S. 584,

  586, 61 S. Ct. 767, 85 L. Ed. 1058 (1941)). The FTCA waives the sovereign immunity of the

  United States for claims brought against it

            for injury or loss of property, or personal injury or death caused by the negligent or
            wrongful act or omission of any employee of the Government while acting within
            the scope of his office or employment, under circumstances where the United
            States, if a private person, would be liable to the claimant in accordance with the
            law of the place where the act or omission occurred.

  28 U.S.C. § 1346(b).

            “In FTCA actions, liability is determined under the law of the state in which the alleged

  negligence occurred.” Robinson v. United States, 462 F. App’x 885, 886 (11th Cir. 2012) (citing

  28 U.S.C. § 1346(b)(1)). In Florida, in order to prove medical negligence, “the claimant shall have

  the burden of proving by the greater weight of the evidence that the alleged actions of the health




                                                      7
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 8 of 15

                                                               Case No. 20-cv-21368-BLOOM/Louis


  care provider represented a breach of the prevailing standard of care for that health care provider.”

  Fla. State. § 766.102(1). The prevailing standard of care for a given health care provider “shall be

  that level of care, skill, and treatment which, in light of all relevant surrounding circumstances, is

  recognized as acceptable and appropriate by reasonably prudent similar health care providers.” Id.

  “If a defendant comes forward with evidence showing that a medical provider did not breach the

  applicable standard of care, then the burden shifts to the Plaintiff to submit evidence showing that

  there is a genuine issue of material fact on that issue.” Burt v. United States, No. 5:07-cv-195-Oc-

  10GRJ, 2009 WL 10713837, at *3 (M.D. Fla. Sept. 30, 2009) (citing Thomas v. Berrios, 348 So.

  2d 905, 909-910 (Fla. 2d DCA 1977)). Thus, in order “[t]o prevail in a medical malpractice action,

  a plaintiff must identify the standard of care owed by the [provider], produce evidence the

  [provider] breached the duty to render medical care in accordance with the requisite standard of

  care, and establish that the breach proximately caused the injury alleged.” Cagle v. United States,

  No. 3:15-cv-0350-J-20JBT, 2017 WL 6368249, at *3 (M.D. Fla. Aug. 3, 2017) (quoting Torres v.

  Sullivan, 903 So. 2d 1064, 1067 (Fla. 2d DCA 2005)). “Generally, the standard of care in medical

  malpractice cases must be determined by consideration of expert testimony.” Id., at *3 (citing Pate

  v. Threlkel, 661 So. 2d 278, 281 (Fla. 1995)).

         A. Late disclosure

         At the outset, the Court notes that Plaintiff does not dispute that under Florida law he is

  required to provide expert testimony to establish the relevant standard of care. Rather, Plaintiff

  seeks to justify his failure to comply with the deadlines set forth in the Court’s Scheduling Order

  by belatedly claiming excusable neglect. However, excusable neglect is not the governing

  standard. According to Rule 37, “[i]f a party fails to provide information or identify a witness as

  required by Rule 26(a) or (e), the party is not allowed to use that information or witness to supply




                                                    8
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 9 of 15

                                                                   Case No. 20-cv-21368-BLOOM/Louis


  evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

  harmless.” Fed. R. Civ. P. 37(c)(1). 4 Here, Plaintiff’s failure to timely provide Dr. Lee-Kong’s

  support is not substantially justified. Notably, Plaintiff waited until the day of the expert disclosure

  deadline to request an extension from the Court, and when the Court denied the request based on

  the failure to comply with the Local Rules, Plaintiff sought no further relief with respect to the

  disclosure deadline, or any other deadlines set forth in the Scheduling Order. Moreover, Plaintiff

  waited until the filing of his Response to bring to the Court’s attention the purported difficulties in

  communicating with Dr. Lee-Kong and COVID-19 related office closings. However, the Court

  also notes that Defendant did not move for sanctions under Rule 37 before the close of discovery,

  nor has Defendant sought to strike Dr. Lee-Kong as an expert in this case. Rather, Defendant filed

  its Motion the day after the close of discovery and three weeks before the dispositive motions

  deadline, seeking to capitalize upon Plaintiff’s procedural violations. The Court therefore does not

  condone either party’s conduct in this case.

          B. Applicable standard of care and evidence of negligence

          Even so, the Court need not determine whether Plaintiff’s failure to properly disclose is

  harmless because, even assuming Dr. Lee-Kong’s summary report was timely provided, Dr. Lee-

  Kong does not provide opinions on the standard of care as to any of Plaintiff’s theories of

  negligence, nor does he specifically identify any deviation from the requisite standard of care.




  4
    In determining whether the failure to disclose is substantially justified or is harmless, a court considers
  four factors: “(1) the importance of the excluded testimony; (2) the explanation of the party for its failure
  to comply with the required disclosure; (3) the potential prejudice that would arise from allowing the
  testimony; and (4) the availability of a continuance to cure such prejudice.” Managed Care Sols., Inc. v.
  Essent Healthcare, Inc., No. 09-60351-CIV, 2010 WL 1837724, at *4 (S.D. Fla. May 3, 2010) (quoting
  Warner v. Ventures Health Care of Gainsville, Inc., 2001 WL 36098008, at *1 (M.D. Fla. Aug. 1, 2011)
  (internal citations and quotations omitted).


                                                       9
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 10 of 15

                                                                  Case No. 20-cv-21368-BLOOM/Louis


               As pleaded in the Complaint, Plaintiff claims that Defendant was negligent in (1) placing

  and securing the PGJ tube, (2) using proper protocols for lifting and moving a patient with a PGJ

  tube using a Hoyer lift, (3) responding to Fernandez’s reports of pain timely, (4) stopping feedings

  upon reports of pain in the area of the PGJ tube, (5) addressing the issues of peritonitis, (6) ensuring

  proper follow-up and monitoring after removal of the PGJ tube, and (7) deviating from the standard

  of care causing Fernandez’s sepsis, pervasive peritonitis, and ultimately death. See ECF No. [1]

  ¶ 21.

          i.      Placing and securing the PGJ tube

           In Dr. Lee-Kong’s summary report, he states the following:

           While dislodgement of gastrostomy tubes is a known complication of their use, the
           risks of dislodgement can be minimized by careful attention during their placement,
           patient movement and manipulation of the tube. In this case, it appears that the tube
           was dislodged on or around the time she was being moved on 8/9/2017.

  ECF No. [41-1] at 1. While these statements characterize generally relevant factors in avoiding the

  displacement of PGJ tubes, they do not adequately establish the standard of care for placing or

  securing a PGJ tube. Dr. Lee-Kong offers no opinion with respect to the standard of care applicable

  to the placement of a PGJ tube, or how the placement of Fernandez’s PGJ tube breached the

  applicable standard of care in this case.

               In turn, Defendant has provided expert evidence to indicate that the standard of care with

  respect to the placement of the PGJ tube was not breached in this case. Defendant provides the

  opinion of Dr. Symons, a board-certified general surgeon and board-certified surgical critical care

  physician, whose report states, in pertinent part, that the initial PGJ “procedure was performed

  without complication and the tube was confirmed to be in good position with the aid of

  fluoroscopy.” ECF No. [34-3] at 1. Plaintiff has produced no testimony or record evidence to rebut

  Dr. Symons’ opinion with respect to the placement and securing of the PGJ tube, such that a



                                                       10
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 11 of 15

                                                                 Case No. 20-cv-21368-BLOOM/Louis


  genuine issue of material fact would still exist as to whether the standard of care for placement of

  Fernandez’s PGJ tube was breached in this case. Accordingly, Defendant is entitled to summary

  judgment on Plaintiff’s claim based on the theory that the PGJ tube was negligently placed and

  secured.

        ii.   Protocols for lifting and moving a patient with a PGJ tube using a Hoyer lift

          Similarly, while Dr. Lee-Kong’s summary report provides that the risk of dislodgment can

  be minimized by careful attention during movement of a patient, he does not provide an opinion

  with respect to the standard of care applicable to the movement of a patient with a PGJ tube, nor

  does he opine regarding any deficiency in moving Fernandez so as to minimize the risks of

  dislodgment in this case. In fact, Dr. Lee-Kong specifically acknowledges that dislodgment is a

  known complication, and notes further that “[d]etails surrounding how [Fernandez] was moved

  should be more clearly characterized further.” ECF No. [41-1] at 1. Although Dr. Lee-Kong opines

  that the PGJ tube was dislodged on or around the time Fernandez was being moved, he offers no

  opinion with respect to the proper movement of a patient with a PGJ tube using a Hoyer lift, or

  how the methods used to move Fernandez breached the applicable standard of care in this case. 5

          According to Defendant’s expert, Dr. Symons,

           [u]nfortunately, the tube became dislodged at some point after the procedure
           despite being anchored and adherent to the abdominal wall with a self retaining
           loop and balloon. This is a known complication of a percutaneously placed
           gastro jejunal tube[] and was explicitly explained to the patient. The risk of
           tube dislodgment is increased with patient agitation and disorientation in addition
           to the need for patient transport.

  Id. at 3.




  5
    Indeed, there is no indication from Dr. Lee-Kong’s CV that he would be qualified to offer an opinion on
  the proper use of a Hoyer lift in any event. See ECF No. [25] at 3-10.


                                                     11
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 12 of 15

                                                             Case No. 20-cv-21368-BLOOM/Louis


         Defendant also provides the opinion of Dr. Rogoff, a board-certified radiologist. ECF No.

  [34-2]. While Dr. Rogoff agrees with Dr. Lee-Kong that the PGJ likely became dislodged during

  Fernandez’s transfer, he also provides the following expert opinion:

         The catheter only needs to be retracted a few centimeters in order for the retention
         loop to exit the stomach and eventually completely dislodge the entire catheter.
         While this requires a decent amount of force, it is certainly possible during a
         patient transfer or by the patient herself. Such an event would not constitute
         negligence and is not uncommon.

  ECF No. [34-1] (emphasis added).

         Other than Plaintiff’s characterization that Fernandez died “following the violent

  dislodgment” of her PGJ tube, see ECF No. [42] ¶ 2, which is not supported by any record

  evidence, Plaintiff has provided no testimony or evidence to establish the standard of care

  applicable to the movement of a patient with a PGJ tube using a Hoyer lift or to indicate that the

  standard of care was breached with respect to the movement of Fernandez in this case. Defendant

  has provided the transcript of Plaintiff’s deposition, ECF No. [45-1], in which Plaintiff described

  how the Hoyer lift was used to lift Fernandez:

         Q. Okay. Describe for me, because I don’t know how this lift works, describe for
         me what you observed, please.

         A. They started moving her, rolling her on the side, and then they put – it’s like a
         chair, you know, it’s made out of cloth, put it under her and then they rolled her
         back, then they hook it up and the hoist picks her up, then they put her in a
         wheelchair to take her to the bathroom. At that time she was – started moaning and
         crying and everything else. Moaning, everything.

         [. . .]

         Q. How soon after Ms. Fernandez being seated and that lift going up, how soon
         after did she start to complain, how much time went by?

         A. No time.

         Q. I’m sorry?




                                                   12
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 13 of 15

                                                              Case No. 20-cv-21368-BLOOM/Louis


         A. The minute they started moving her she started moaning.

         Q. Was it when they moved her to the left or when they put her back –

         A. When they first moved her she screamed, she went “ahhhh,” like that. And then,
         after that, started moaning and moaning and hurting and hurting and banging on the
         bed. [. . .]

  ECF No. [45-1] at 53, 57. This testimony fails to establish that the dislodgment of Fernandez’s

  PGJ tube was “violent,” as Plaintiff describes in a conclusory fashion. Nor is it sufficient to

  establish the applicable standard of a care or a breach of that standard, since Plaintiff is not

  competent to testify with respect to the standard of care. See Lambert v. United States of Am., 198

  F. App’x 835, 840 (11th Cir. 2006) (in the absence of medical evidence to establish the prevailing

  standard of care applicable to a health care provider, a plaintiff cannot “rely on his own conclusory

  allegations to survive summary judgment”).

         Accordingly, Plaintiff fails to identify a genuine issue of material fact with respect to his

  theory of negligence based upon the movement of Fernandez, and Defendant is entitled to

  summary judgment.

      iii.   Responding to Fernandez’s reports of pain timely, stopping feedings upon reports of
             pain in the area of the PGJ tube, addressing the issues of peritonitis, ensuring proper
             follow-up and monitoring after removal of the PGJ tube, and deviating from the
             standard of care causing Fernandez’s sepsis, pervasive peritonitis, and ultimately death

         Plaintiff’s remaining theories of negligence relate to actions taken by Defendant after

  Fernandez was moved, but Plaintiff fails to present evidence with respect to the standard of care

  applicable to those remaining actions she contends were negligent. In fact, Dr. Lee-Kong’s report

  expressly undermines Plaintiff’s theories of negligence with respect to the actions taken by

  Defendant after movement of Fernandez. In his report, Dr. Lee-Kong opines that “[h]er care

  subsequent to this movement, including documentation of the confirmatory imaging and operative

  intervention, appear within the standard of care in the management of gastric perforation.” ECF



                                                   13
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 14 of 15

                                                               Case No. 20-cv-21368-BLOOM/Louis


  No. [41-1] at 1. Thus, Dr. Lee-Kong’s opinion is that Fernandez’s care following the use of the

  Hoyer lift to move her met the standard of care.

           In addition, Defendant’s expert Dr. Rogoff opines that after the PGJ tube became

  dislodged, “the feedings were discontinued in a reasonable timeframe.” ECF No. [34-1]. Similarly,

  Dr. Symons’ report concludes that “[a]fter careful review of the medical records provided to me

  and based on my years of practice as a board-certified general surgeon and board-certified Surgical

  Critical Care Physician, I am quite confident in saying that the standard of care was met for this

  patient despite her unfortunate outcome.” ECF No. [34-3 at 2].

           Plaintiff has provided no evidence or testimony to rebut Defendants’ experts’ opinions, and

  therefore, there is no genuine issue of material fact with respect to Plaintiff’s claim of negligence

  based on the failures to respond to Fernandez’s reports of pain timely, to stop feedings upon reports

  of pain in the area of the PGJ tube, to address the issues of peritonitis, or to ensure proper follow-

  up and monitoring after removal of the PGJ tube.

     IV.      CONCLUSION

           Because Plaintiff fails to present any expert evidence with respect to the standard of care

  applicable to the placement and securing of a PGJ tube or the proper use of a Hoyer lift to move a

  patient, and his own expert’s opinion is that the standard of care was met with respect to actions

  taken subsequent to Fernandez’s movement, there is no genuine issue of material fact as to whether

  the standard of care was breached in this case, and Plaintiff is unable to establish medical

  negligence as a matter of law.

           Accordingly, the Motion, ECF No. [35], is GRANTED. The Court will enter judgment in

  favor of Defendant by separate order. The Clerk of Court is directed to CLOSE this case.




                                                   14
Case 1:20-cv-21368-BB Document 48 Entered on FLSD Docket 05/19/2021 Page 15 of 15

                                                   Case No. 20-cv-21368-BLOOM/Louis


         DONE AND ORDERED in Chambers at Miami, Florida, on May 19, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                          15
